      Case: 4:19-cv-01427-SNLJ Doc. #: 7 Filed: 08/05/19 Page: 1 of 1 PageID #: 19




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

     JENNIFER L. BUSBEY,

     Plaintiff,
                                                           Case No. 4: 19-cv-0 1427
     V.
                                                           Honorable Judge Stephen N. Limbaugh, Jr.
     ONEMAIN FINANCIAL GROUP, LLC a/k/a ONE
     MAIN HOLDINGS, INC.,

     Defendant.

                            STIPULATION OF VOLUNTARY DISMISSAL

            NOW COMES Jennifer Busbey ("Plaintiff'), by and through her attorneys Sulaiman Law

    Group, Ltd., and pursuant to Federal   Rule of CjyjI Procedure 4l(a)(jj). hereby voluntarily dismisses
    her claims against the Defendant, OneMain Financial Group, LLC a/k/a OneMain Holdings, Inc.,

    without prejudice.

    Dated: August 2, 2019                                  Respectfully Submitted,

                                                           Isl Marwan R. Daher
                                                           Marwan R. Daher
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, Ltd.
SO OREDERED this 5th day of August, 2019                   2500 S. Highland Ave, Suite 200
                                                           Lombard, Illinois 60148
                                                           Phone:(630)575-8181
          ~ ,~                                ,            mdaher@sulaimanlaw.com
STEPHEN N. LIMBAUGJr.
UNITED STATES DISTRICT JUDGE
